     Case 1:20-cv-00156-NONE-SAB Document 13 Filed 06/26/20 Page 1 of 1

 1    Tanya E. Moore. SBN 206683
      MOORE LAW FIRM, P.C.
 2    300 South First Street, Suite 342
      San Jose, California 95113
 3    Telephone (408) 298-2000
      Facsimile (408) 298-6046
 4    E-mails: tanya@@moorelawfirm.com;
      service@moorelawfirm.com
 5
      Attorney for Plaintiff,
 6    Hendrik Block
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
      HENDRIK BLOCK,                        ) No. 1:20-cv-00156-NONE-SAB
10                                          )
                      Plaintiff,            ) NOTICE OF SETTLEMENT OF ENTIRE
11                                          ) ACTION
             vs.                            )
12                                          )
      GARDEN FRESH RESTAURANTS LLC dba )
13    SWEET TOMATOES; JENNIE M. MARTIN, )
14    Trustee of the JULIO A. MARTIN FAMILY )
                                            )
      TRUST dated December 5, 2003;         )
15                                          )
                      Defendants.           )
16                                          )
                                            )
17                                          )
18
19           Notice is hereby given that Plaintiff Hendrik Block (“Plaintiff”) has settled the above-

20    captioned matter with all Defendants. Plaintiff requests that he be given to and including July

21    28, 2020 to file the dispositional documents in order to afford the Parties time to complete the

22    settlement.

23    Dated: June 26, 2020                                 MOORE LAW FIRM, P.C.

24
                                                           /s/ Tanya E. Moore
25                                                         Tanya E. Moore
                                                           Attorney for Plaintiff,
26                                                         Hendrik Block
27
28


                                NOTICE OF SETTLEMENT OF ENTIRE ACTION


                                                  Page 1
